Citation Nr: 0100236	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  98-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability. 


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from June 1968 to March 
1971.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  In 
November 2000, a hearing was held at the RO before the Board 
Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 2000).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Service connection for a low back disability was 
originally denied by a June 1971 rating decision on the basis 
that the veteran had a back disability prior to service which 
was not aggravated by service; the veteran did not perfect a 
timely appeal to this decision, after notice was provided. 

3.  A February 1994 Board decision found that new and 
material evidence to reopen the claim for service connection 
for a back disability had not been presented; this is the 
last final adjudicative action addressing the issue of 
service connection for a low back disability on any basis.  
It was also held that there was no clear and unmistakable 
error in the June 1971 rating action.

4.  The evidence submitted since the February 1994 Board 
decision does not bear substantially upon the issue of 
entitlement to service connection for a back disability, nor 
does it by itself or in connection with evidence previously 
assembled require consideration due to its significance.


CONCLUSIONS OF LAW

1.  The February 1994 Board decision which denied the claim 
on appeal is final.
38 C.F.R. § 20.1100 (1999).

2.  "New" and "material" evidence sufficient to reopen the 
claim for service connection for a back disability has not 
been presented.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 
C.F.R. § 3.156 (1999); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as provided by 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board or final rating action, it may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105.  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed by 
the RO or the Board, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993). 

With the above legal criteria in mind, the pertinent facts 
and adjudicative history will be summarized.  Service 
connection for a low back disability was originally denied by 
a June 1971 rating decision on the basis that the veteran had 
a back disability prior to service which was not aggravated 
by service.  The veteran did not perfect a timely appeal to 
this decision.  A February 1994 Board decision found that new 
and material evidence to reopen the claim for service 
connection for a low back disability had not been presented.  
It was also found that there was no clear and unmistakable 
error in the June 1971 decision.  This decision is final.  
38 C.F.R. § 20.1100 (1999).  The February 1994 Board decision 
can only be reopened upon the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  This 
decision is the last final adjudicative action addressing the 
issue of service connection for a low back disability on any 
basis.  

The evidence before the Board at the time of the February 
1994 decision included the service medical records and 
written argument from the veteran.  The service medical 
records, as summarized in the February 1994 decision, 
included a pre-service history recorded upon entrance 
examination of compression fractures at L3 and L4 as a result 
of an automobile accident.  Other service medical records 
reflected treatment for a back disability, to include 
references from the veteran to the pre-service back injury 
with continuing pain since the time of this injury.  The 
service medical records did not reflect an in-service injury 
to the back and the X-rays conducted of the back during 
service were negative.  While the veteran was treated on 
numerous occasions during service for a back injury, the 
Board concluded in the February 1994 decision that the 
veteran's back complaints were always related to the pre-
service back injury.  

The written argument from the veteran before the Board at the 
time of its February 1994 decision included his contention 
that he entered service without any residual back disability 
from the pre-service automobile accident.  He also argued, 
essentially, that to the extent it was concluded that he had 
a back disability prior to service, this disability was 
aggravated by service. 

Evidence submitted since the February 1994 Board decision 
includes a March 1998 statement submitted by someone who 
served with the veteran during his active duty indicating 
that he remembered that, during service, the veteran injured 
his back after diving into a pool from a high board.  The 
veteran also claimed he injured his back during service after 
diving into a pool in sworn testimony presented at a November 
1998 hearing before a VA hearing office and the November 2000 
hearing before the undersigned Board Member.  Additional 
testimony presented at these hearings by the veteran in 
essence repeated his assertion that his back was asymptomatic 
prior to service, and that any pre-existing back disability 
was aggravated by the rigors of service.

Also submitted were reports from a private physician dated in 
February 1999 that included X-ray reports revealing 
degenerative disc changes at the L1-L2 and L2-L3 levels.  
Significantly, this physician stated with regard to whether 
these findings were manifestations of an in-service injury as 
follows:  "I am unable to determine whether [the veteran's] 
military stint caused his low back problem or aggravated 
previously existing low back problems as that was so long 
ago."

Analyzing the additional evidence submitted since the 
February 1994 Board decision, as none of this evidence 
includes any competent medical evidence indicating that the 
veteran has a current back disability that is the result of 
service, to include due to an increase in the underlying 
pathology of a pre-service low back disability, the Board 
concludes that none of it is "new" and "material" as 
defined by the controlling legal authority, as it does not 
compel consideration of the claim on the merits.  The 
unsupported testimony asserting an etiologic relationship 
between a current low back disability and a service incurred 
or aggravated back disability is not "new," to the extent 
that it is essentially repetitious of contentions of record 
at the time of the February 1994 Board decision.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  To the extent that such 
testimony might be considered "new," it is nevertheless not 
"material" because it has not been shown that the veteran 
has any medical knowledge beyond that of lay persons.  Moray 
v. Brown, 5 Vet. App. 211 (1993).  In this regard, while the 
veteran is competent to describe in-service back 
symptomatology, he is not competent to assert that underlying 
back pathology, as opposed to symptoms, was permanently 
aggravated by service.  
As the Board concludes that the veteran has failed to present 
sufficient "new" and 
"material" evidence to reopen the claim for service 
connection for a low back disability, no further adjudication 
of this claim is warranted.  See Kehoskie v, Derwinski, 2 
Vet. App. 31 (1991).  

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence in this 
case, because nothing in the record suggests the existence of 
evidence that might reopen the finally denied claim of 
entitlement to service connection for a low back disability.  
In this regard, while reference was made to post-service 
treatment at the November 2000 hearing, the testimony at this 
hearing did not indicate that there are any records available 
that would demonstrate that the veteran has a current back 
disability that was incurred in or aggravated by service.  
Accordingly, it is concluded that the VA did not fail to meet 
its obligations with regard to this claim under the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).  

ORDER

New and material evidence having not been presented, the 
claim for entitlement to service connection for a low back 
disability is not reopened, and the benefits sought in 
connection with this claim are denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

